DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022, has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 15-17, in the reply filed on March 18, 2021 is acknowledged.  Claims 8-12, 14, and 20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,15, 17, 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and Claim 15, recite that Yew1 can be a halo(cyclo)alkyl group that is represented by the formula -C(Rf1)(Rf2)-Rf3, and that Rf1 can be a halogen atom, and that Rf2 and Rf3 can be a halogen atom or a hydrogen atom.  When Rf1, Rf2, and Rf3 are each halogen atoms or in the instance when Rf1 is a halogen atom and Rf2 and Rf3 are hydrogen atoms, it is not clear how the Yew1 group can become a cyclic group since halogens and hydrogens are monovalent atoms.  
Claim 1, at lines 7-8, and claim 15, at lines 6-7, recite “in a case where n is 2 or more” and renders the claim indefinite, because the claims do not make clear under what conditions n being 2 or more is non-optional.
Claim 1, at line 19, and claim 15, at line 18, recite “in a case where new is 0” and renders the claim indefinite, because the claims do not make clear under what conditions new =0 is non-optional.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed April 7, 2022, and March 7, 2022, with respect to the 35 U. S. C. 102(a)(1) rejections of Komuro and Niwa, have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 1-7, and 15-18, made in the previous office action, have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-7, 15, 17, and 19, see paragraph no. 4, above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 20, 2022.